EXHIBIT 10.1 October 28, 2014 Dear Enrique: Acorda has added an additional $35K toward your relocation assistance; this includes extending the lease for the year at the Windsor at The Gramercy (2 Canfield Avenue, White Plains, NY10601), effective September 1, 2014 through August 31, 2015.During this time the Company is responsible for your monthly rent ($2,420 including the unit, parking space and full use of the community amenities), as well as your Con Edison and Cable/Internet expenses (not included).You may also use your relocation allowance toward travel or any item that is involved under the relocation benefit.Should you voluntarily terminate your employment with the Company, you agree to reimburse the Company for the above expenses on a pro-rated basis.Please sign and date below in acknowledgement of the extension and terms.Do not hesitate to contact me with any questions. Best regards, /s/ Denise Duca Denise J. Duca Senior Vice President – Human Resources Signature /s/Enrique CarrazanaDate: October 28, 2014
